DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filed and approved on 12/28/2021. Therefore Examiner withdraws the Double Patenting rejections set forth in the previous office action. Claims 21, 23-31, 33-40 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receive, from a requesting computing system, a verification request comprising a verification tag and a hashed version of a user data entity, wherein the hashed version of the user data entity comprises a hash of the user data entity and padding data, and wherein the requesting computing system sends the verification request to the verification system in response to receiving, from a user computing system, the verification tag and a non-hashed version of the user data entity; obtain, from the data storage device, a hashed user-verified data entity associated with the verification tag; determine that the hashed user-verified data entity matches the hashed version of the user data entity; and send, to the requesting computing system, a verification confirmation in response to determining that the hashed user-verified data entity matches the hashed version of the user data entity, wherein no non-hashed version of the user data entity is received by the verification system…in combination and relationship with the rest of claim as being claimed in claims 21, 31.
Therefore, claims 23-30, 33-40 are allowable as being dependent upon independent claims 21, 31.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to a system that provides protected verification of user information.

Hughes (Pub. No. US 2002/0184504); “Combined Digital Signature”;
-Teaches the node values of tree in two sections…the first section is a single node which its value is defined as the signature value presented in attribute…the second section is the remainder of the tree…a candidate signature edge connects the two parts of a valid verification tree…see par. 101-105.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436